Citation Nr: 0607035	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2005 RO decision that denied the 
benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Social Security Administration (SSA) decisions are not 
controlling for VA purposes, but they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits); See also 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

The veteran's representative stated in a July 2005 letter 
that the veteran's claim for SSA disability benefits was 
pending.  He requested that the RO obtain these records.  The 
record indicates that the RO requested SSA records in July 
2005.  A November 2005 response from the SSA National Records 
Center (NRC) indicates that after an exhaustive and 
comprehensive search, the NRC was unable to locate the 
folder.  The veteran has not yet been notified that VA was 
unable to obtain his outstanding Federal records (i.e. his 
SSA records), and this remand serves as notification to him.  
38 C.F.R. § 3.159(e).

Given the potential importance of these outstanding SSA 
records, on remand, one more attempt should be made to obtain 
these records.
In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, the case is 
hereby REMANDED to the RO for the following action: 

1.  The RO should inform the veteran and 
his representative that they had made an 
initial request for his SSA records, and 
that the NRC responded stating that they 
were unable to locate his folder.  The RO 
should inform the veteran and his 
representative that VA will make an 
additional effort to request his SSA 
records.  The RO should also request that 
the veteran and his representative 
provide copies of any relevant SSA 
records they have in their possession.  

2.  The RO should make an additional 
effort to contact SSA and request copies 
of all medical records submitted by the 
veteran for his disability claim, or get 
confirmation that further efforts to 
locate them would be futile.  If the 
search for such records has negative 
results, the RO should notify the veteran 
and his representative that they were 
unable to obtain the requested records, 
and a copy of that notification should be 
associated with the veteran's claims 
file.  Any records received should be 
associated with the veteran's claims 
file.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 
 
